Citation Nr: 0210039	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-06 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Whether the 20 percent evaluation for the service-connected 
cervical spine disability was properly reduced to 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1980 to May 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 RO decision which 
reduced the evaluation for the veteran's service connected 
back disorder from 20 percent disabling to 10 percent 
disabling, effective May 1, 1999.  The evaluation for 
service-connected recurrent vaginal infections was decreased 
from 30 percent disabling to 10 percent disabling, effective 
May 1, 1999.  A personal hearing at the RO was conducted in 
February 2000.  In a December 2000 hearing officer's decision 
report, the evaluation for cervical strain was confirmed at 
10 percent.  In the same report, the evaluation for service-
connected recurrent vaginal infections was restored to 30 
percent.  The appeal is, therefore, limited to the issue set 
forth in the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  In November 1998, the RO proposed to reduce the 
evaluation for the veteran's cervical spine disability from 
20 percent disabling to 10 percent disabling; that proposal 
was based on an improvement in the veteran's disability as 
reflected in the findings of a June 1998 VA examination.  

3.  The veteran's service-connected chronic cervical strain 
is manifested by subjective complaints of pain on motion and 
no more than slight limitation of cervical spine motion.  



CONCLUSION OF LAW

The reduction in the rating for the veteran's cervical spine 
disability from 20 percent to 10 percent was proper.  38 
U.S.C.A. § 1155 (West 1991 and Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096-2099 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.105, 3.344, 4.71a, 
Diagnostic Codes 5290, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
decision by the RO to reduce the rating assigned for her 
service-connected chronic cervical strain from 20 percent 
disabling to 10 percent.  The veteran contends that her 
cervical spine symptoms have continued and she feels that it 
was improper to reduce her disability rating.  The veteran 
has not alleged that any records of probative value 
pertaining to her cervical spine disability may be obtained, 
which have not already been requested by the VA or associated 
with the claims folder.  The Board accordingly finds that the 
duty to assist, as mandated by Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5102-7), has been satisfied.  
Furthermore, the Board finds that the RO satisfied the 
procedural requirements for rating reductions, set forth in 
38 C.F.R. § 3.105(e) and (h), regarding notice and an 
opportunity for a predetermination hearing.  

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

The Court held in Brown, that based on 38 C.F.R. § 4.13, in 
any rating reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence weighs against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Board cautions 
that a rating reduction case is not a rating increase case.  
See Brown, 5 Vet. App. at 420-421; Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).  

A review of the claims file reveals that service connection 
for chronic cervical strain with interscapular muscle pain 
and trapezius spasm was granted with a 20 percent disability 
rating in a March 1996 RO decision.  The effective date for 
the award was June 1, 1995.

On VA examination in February 1996, it was noted that the 
veteran demonstrated significant interscapular tenderness and 
also parspinous muscle spasm and trapezius muscle spasm.  
Deep tendon reflexes, motor and sensory testing were all 
within normal limits.  The diagnoses included chronic 
cervical strain with interscapular muscle pain and trapezius 
spasm.  

On VA examination in June 1998, the veteran related that she 
noticed some progression of her cervical pain with more 
symptoms.  She complained of intermittent cervical pain which 
was treated with non-steroidal anti-inflammatory medication.  
She also used a heating pad which helped with the pain.  She 
denied any radicular symptoms such as numbness or tingling in 
the upper extremities.  Her only complaint in relationship to 
her job was that being in one position hurt her neck.  On 
physical examination of the cervical spine, flexion and 
extension were within normal limits.  Lateral bending was 
limited to 30 degrees to the left and 40 degrees to the right 
with discomfort in the lower cervical area.  Rotation showed 
limitation to 55 degrees on the left side and 60 degrees on 
the right side with some discomfort in the lower cervical 
area.  Tenderness in the lower cervical and upper paraspinal 
muscles, bilaterally, was noted.  Muscle strength in the 
upper extremities was normal.  Deep tendon reflexes were also 
normal.  The diagnosis and conclusion was chronic cervical 
strain with tenderness, pain and decreased cervical movement.  

Private medical records dated January 1998 to June 1998 
reflect that the veteran received electrical muscle 
stimulation and hot moist packs as treatment for left 
scapular symptoms.  An undated private hospital records notes 
that she presented with complaints of severe back pain.  

In a December 1998 statement, the veteran indicated that she 
treated her back pain symptoms with over-the-counter 
medications and a heating pad.  She said that she received 
treatment from a chiropractor for her cervical spine 
symptoms.  

VA outpatient treatment records dated from May 1999 to 
February 2000 generally note that the veteran underwent a 
reduction mammaplasty in part, due to a history of recurrent 
low back pain.  It was noted that low back symptoms improved 
following the November 1999 surgical procedure.  

A July 1999 VA medical record notes that the veteran was seen 
with right scapular/back pain.  No signs of trauma or pain 
radiating down the arm were noted.  On physical examination, 
the veteran demonstrated full range of motion of the right 
shoulder.  Mild tenderness to deep palpation was noted near 
the right scapula.  The diagnostic assessment was muscular 
strain.  

During the February 2000 RO hearing, the veteran testified 
that she continued to experience muscle spasms in her 
shoulder and neck area.  She complained of tingling and 
numbness in the neck area at times.  

On VA spine examination in February 2000, the veteran 
indicated that her posterior neck area continued to bother 
her since a lifting injury during active service.  She said 
that as the day progresses, she developed a sensation of a 
muscle spasm in the posterior neck with occasional radiation 
to the right shoulder region.  She related that the back of 
her neck seemed more sensitive to cold and she noted that 
occasional use of a heating pad and Motrin helped her 
symptoms.  She indicated that her work at the Post Office 
resulted in some fatiguability and discomfort in the neck 
area as the day progressed.  She denied radicular symptoms 
such as numbness or tingling in the upper extremities.  On 
physical examination of the neck, flexion was slightly 
limited at 45 degrees with some posterior neck aching and 
extension a bit more limited at 30 degrees due to posterior 
neck discomfort.  Lateral rotation was also slightly limited 
at 45 degrees bilaterally with aching mainly on the right 
posterior cervical musculature when rotation was performed to 
either side.  Lateral bending was possible only to 
approximately 30 degrees bilaterally similarly with aching on 
the right side.  Her right posterior cervical musculature 
seemed to be palpably slightly tighter and slightly tender.  
The veteran's shoulders reflected normal range of motion 
without limitation and her upper extremities had normal 
neurological function.  The diagnostic impression was that 
the veteran suffered from chronic cervical muscle strain 
symptoms with particularly right-sided muscle tenderness and 
discomfort and some decreased cervical movement.  X-ray 
studies of the cervical spine conducted in March 2000 were 
entirely normal.  

VA regulations provide that any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e), which provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level, and is informed that he 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  

In this case, the RO proposed, in November 1998, to reduce 
the schedular rating for the veteran's cervical spine 
disability from 20 percent to 10 percent disabling.  The 
veteran was notified of this proposed reduction on November 
10, 1998; she was also notified that she had 30 days to 
request a hearing and 60 days to submit additional evidence.  
In December 1998, she submitted private medical evidence to 
support a claim for continued level of benefits.  In February 
1999, the RO reviewed the evidence and reduced the disability 
evaluation for the veteran's cervical spine disability from 
20 percent to 10 percent, to take effect on May 1, 1999.  The 
veteran was notified of this reduction by letter dated 
February 24, 1999.  Accordingly, making the reduction 
effective from May 1, 1999 was proper under the regulation.  
In this case, then, the RO applied the regulations regarding 
the procedure for reductions in ratings properly.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.  

The Board has reviewed the veteran's entire medical history 
with respect to her cervical spine disability.  The Board 
finds that the above-cited examinations appear to have been 
full and complete.  The Board also finds that the February 
1999 decision to reduce the veteran's disability rating was 
consistent with the medical evidence of record, and the 
applicable regulations as outlined above.  

The veteran's chronic cervical strain has been rated by the 
RO by analogy to lumbosacral strain.  Lumbosacral strain with 
characteristic pain on motion warrants a 10 percent rating.  
Lumbosacral strain with muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position, warrants a 20 percent rating.  A 40 
percent evaluation is assigned for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under Diagnostic Code 5290, a 10 percent rating may be 
assigned for slight limitation of motion of the cervical 
spine and a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.  

When the veteran was initially assigned a 20 percent rating, 
it was based primarily on the fact that significant 
interscapular muscle pain and trapezius spasm was noted on 
objective examination during the 1996 VA examination.  Recent 
examinations conducted in 1998 and 2000 reflect the veteran's 
subjective complaints of discomfort and range of motion 
studies shows at most only slight limitation of motion of the 
cervical spine.  X-ray studies were entirely normal.  As 
noted earlier, the veteran's cervical spine disability was 
rated by analogy to Code 5295 for lumbosacral strain.  
Symptoms analogous to muscle spasm on extreme forward bending 
and loss of spine motion have not been demonstrated.  Under 
Code 5290 for limitation of cervical spine motion, no more 
than slight limitation of motion has been shown.  Moreover, 
given these findings, there is no objective evidence that 
pain on use of the joint results in limitation of motion to a 
degree which would support a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the veteran has submitted private medical records in 
her disagreement with the RO's rating reduction, a medical 
opinion supporting the continuance of a 20 percent evaluation 
is not of record.  As such, a reduction to 10 percent 
(representing characteristic pain on motion or slight 
limitation of motion) for the cervical spine disorder was 
proper.  The criteria for a 20 percent rating are no longer 
met as the veteran's cervical spine condition has improved 
and is currently no more than slightly limited in motion.  

In short, the Board finds that the reduction in the 
disability rating assigned for the cervical spine disability, 
from 20 percent to 10 percent disabling, was proper, and the 
appeal is denied.  


ORDER

As the reduction in the evaluation for the veteran's cervical 
spine disability from 20 percent disabling to 10 percent 
disabling was proper, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

